In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered June 28, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The injured plaintiff fell when her foot got caught on the bottom rail of a mobile clothes rack located in an aisle in the defendant’s department store. The injured plaintiff testified at her deposition that she did not observe the rack at any point in time before the accident. The rack was not an inherently dangerous condition. Moreover, since the rack was readily observable by the reasonable use of one’s senses, the defendant had no duty to warn the injured plaintiff of the condition (see, Maravalli v Home Depot, 266 AD2d 437; Reuscher v Pergament Home Ctrs., 247 AD2d 603; Hatch v Rog Glo, 239 AD2d 771; Sewer v Fat Albert’s Warehouse, 235 AD2d 414). Since the plaintiffs failed to raise a triable issue of fact in opposition to the defendant’s prima facie showing of entitlement to judgment as a matter of law, the Supreme Court correctly granted summary judgment to the defendant. O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.